Case 1:18-cv-02328-CMA-NYW Document 51 Filed 05/28/19 USDC Colorado Page 1of3

FILED

TATES DISTRICT COURT
UNE ER CO!ORADO

UNITED STATES DISTRICT COURT MAY 28 2019
DISTRICT OF COLORADO = .
REY P. COLWELL
al CLERK

 

 

 

Francis Schaeffer Cox, pro se,
Plaintiff

vs. Case No.: 1:18-cv-02328

Dodd, et al. a

 

 

 

EMERGENCY MOTION FOR TELEPHONIC HEARING
Plaintiff Francis Schaeffer Cox (herein "plaintiff"),
acting pro se, hereby moves The Honorable Court on an emergency
basis to convene a brief telephonic hearing as soon as
practicable in order to adjudicate matters regarding his access
to The Honorable Court. Cf. Ramos v. Lamm, 485 F. Supp. 122,
130-32 (D. Colo. 1979)(citing Cruz v. Beto, 405 U.S. 319, 321-22;

 

92 S. Ct. 1079, 1081; 31 L. Ed. 2d 263 (1972) and Bethea v.
Crouse, 417 F. 2d 504, 505-06 (10th Cir. 1969)).
The plaintiff estimates that a three (3) to five (5) minute
hearing would be sufficient for him to present his claims.
Respectfully submitted via USPS Certified Mail Num.:
7002 0510 0004 4048 2021 on Monday, May 20th, 2019, in accordance
with Houston v. Lack, 48% U.S. 266 (1988),

WZ 77

Fran a a Cox, pro sé

wa No.: 16179-006

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

- Page 1 of 2 -
Case 1:18-cv-02328-CMA-NYW Document 51 Filed 05/28/19 USDC Colorado Page 2 of 3

CERTIFICATE OF SERVICE
I, Francis Schaeffer Cox, pro se, do hereby certify that on
Monday, May 20th, 2019, I mailed a copy of the foregoing document
to each of the defendants named in the abovecaptioned matter.

See: Houston v. Lack, 487 U.S. 266 (1988).

Lifer

 

 

- Page 2 of 2 -
ge 3of3

51 Filed 05/28/19 USDC Colorado Pa

    

 

PURPEE HEARTS

BLE HEARTS

      

VSO UMATUOT

VSN UYAA

  

ysno UTATUOH,

   

VSN UAAT

  

Sa}e}S Psu

B8GE-P6z08 OD ‘JeAusq

GO| V wood

1S HL61 106

WalD UND ISIC SN
©900-62191@

     

HEART
GTATUOd

vsn uBagquog

     

PURPLE HEARTE

anf a3ailog Lv a104 RSE i-[eleh 7 NUN
4HDIY 3H OL 3dO13AN3 4O dOL LV Yay.

         

 

PURPLE HB

Il

 
   

3Y 3H1L4O
OILS 3OVId

 

TeOe @hOh hOOO OTSO 200¢

il

NVI OFSILYII

rrr er errr

     
 

    

808Zr NI ‘eyNe}Y euey
ce X0g ‘Od
UONNISU] |BUOHOE.IOD je1epo-

9-GE] FT MAGN
YD “G £720] 3INWN
